Beck, C. J.
I. In 1888, David Beebe conveyed to-his son and codefendant, Benjamin, the lands involved i. fkaudtji/ent reiatfon ”ftrofotprop-' erty-in this suit. The plaintiff recovered a judgment es: against the defendant David in 1889,. upon an indebtedness alleged in the peti-tion and not denied to have been contracted before the conveyance by the father to the-son, as aboye stated. The defendants allege, and so-testify, that the conveyance was made in payment of an indebtedness from the father to the son for services rendered and money advanced under an agreement made between them in 1864, under which the son was to remain at home, and for his services and outlays under the contract was to have the farm. The son conducted the business of the farm, living upon it with his-father under this contract. After the deed was made to him they continued to reside on the farm without any change as to their relations and conditions, and thus continued until after this suit was brought. The-evidence shows that the father was the head of the family, and exercised authority as such, receiving often, if not always, the proceeds of the sales of produce raised on the farm. It clearly appears that the son did not claim to exercise the authority of an owner over the property.. While this relation existed, and the father was acting as the head of the family, the debt upon. *423which the plaintiffs’ judgment was entered was contracted. Evidence was introduced showing that in 1880 the son’s wife brought ag-ainst him an action for divorce, in which she asked an allowance for alimony. Both father and son filed in resistance affidavits to the effect that the son had no property except his clothing, and a pony and saddle and bridle, and that he had no interest in the farm.
II. It is insisted that the affidavits are incompetent, and were not identified. As sworn statements of ' admission's: affidavits. facts given in judicial proceedings, they have the force, at least, of declarations and , , admissions, and were competent. ihe names of the persons making the affidavits, being the same as the names of the defendants, sufficiently show, prima facie, at least, that the father and son were the affiants. This presumption- was not attempted to be overcome. Upon the evidence and admissions of the pleadings, we reach the conclusion that the district court rightly found that the deed executed by the father to the son was fraudulent as to the plaintiffs, and that the judgment ought to be enforced against the lands. Aeeiemed.